—Judgment, Court of Claims, New York County (S. Michael Nadel, J.), entered on or about March 18, 1999, after trial, dismissing claimant’s claim for personal injuries, unanimously affirmed, without costs. Appeal from order, same court and Judge, entered March 11, 1999, directing the Chief Clerk to enter judgment dismissing the claim, unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
A fair interpretation of the evidence supports the trial court’s finding, which depended in large measure on the credibility of witnesses, that the claimant’s fall on the gymnasium floor in the State facility where claimant was playing basketball was not caused by a wet spot on the floor due to a leaky roof (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495). Concur — Mazzarelli, J. P., Ellerin, Lerner, Rubin and Andrias, JJ.